DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2020. 

Abstract
The abstract of the disclosure is objected to because the abstract fails to disclose the invention that is presently claimed. 
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“sensor portion” and “handheld computing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows no corresponding structure included in the sensor portion and the handheld computing device.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the sensor portion connected to or in communication with the tag and configured to detect one or more gases, volatile organic compounds, chemicals or stimuli from perishable food” in lines 7-9. The term “portion” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the sensor portion detects one or more gases, volatile organic compounds, chemicals or stimuli. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of detecting one or more gases, volatile organic compounds, chemicals or stimuli. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
Claim 1 recites the limitation “the handheld computing device to interpret the property data” in lines 7-9. The term “device” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the handheld computing device interprets the property data. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of interpreting the property data. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed 
Claims 2-8 are rejected for being dependent on rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “sensor portion” and “handheld computing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-8 are rejected for being dependent on rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashrafzadeh et al. (US 7,933,733 B2), hereinafter Ashrafzadeh.
Regarding claim 1, Ashrafzadeh teaches a refrigerator system (12, fig. 1) to detect a property of a perishable food comprising: 

a tag (30, fig. 2) comprising a sensor portion (34, fig. 2) connected to or in communication with the compartment to measure the property of the perishable food (col. 6, lines 36-45);
the tag (30, fig. 2) configured to provide an identifier for the perishable food and transmit the identifier to an appliance or a handheld computing device (col. 1, line 65 - col. 2, line 9; col. 4, lines 1-11, 25-35); 
the sensor portion (34, fig. 2) connected to or in communication with the tag and configured to detect one or more gases, volatile organic compounds, chemicals or stimuli from the perishable food (col. 6, lines 36-44);
the sensor portion (34, fig. 2) is configured such that when the tag detects the one or more gases, the volatile organic compounds, the chemicals or the stimuli a resistivity level (col. 6, lines 36-44) or a signal output of the tag changes and the tag transmits property data to the appliance or the handheld computing device to interpret the property data (col. 5, lines 53-55);
a tag reader configured to read the tag (col. 7, lines 31-32; wherein the identifier identifies the substance 20, or a class of the substance 20; col. 11, lines 33-36); 
a non-volatile memory (col. 7, lines 37-38); and 
a processor (40, fig. 2) in communication with the memory and configured to read instructions from the memory to cause the system to perform operations comprising: 
receiving the property data; receiving the identifier (col. 7, lines 31-32; wherein the identifier identifies the substance 20, or a class of the substance 20); monitoring and tracking the property of the perishable food; determining that the property data meets or exceeds a threshold amount; generating a property notification based on the property (col. e.g. transmitter 36, fig. 2) the property notification to the appliance or the handheld computing device, wherein the property comprises at least one of perishability, preservation, freshness, shelf-life, maintenance of nutrients, appearance, or hygiene of the perishable food (col. 4, lines 25-35; col. 8, lines 23-26).

Regarding claim 2, Ashrafzadeh teaches the system of claim 1 as discussed above, wherein the tag (30, fig. 2) comprises a radio frequency tag (e.g. RF transmitter 36, fig. 2) connected to or in communication with a sensor portion (see at least fig. 2), wherein one or more appliance tag readers comprise one or more radio frequency tag readers, and wherein the reading comprises transmitting a radio signal to the tag and receiving a modulated signal from the tag (col. 8, lines 36-40, lines 52-55).

Regarding claim 3, Ashrafzadeh teaches the system of claim 1 as discussed above, wherein the appliance or handheld computing device (e.g. control unit 24, fig. 1), incorporates instructions, formulas and values to interpret the property data (col. 5, lines 53-55).

Regarding claim 4, Ashrafzadeh teaches the system of claim 1 as discussed above, wherein an appliance or handheld computing device (24, fig. 1) is configured to provide an interpretation of the tag resistivity level or signal output change to determine a level of the property or to provide a notification for a level of the property comprising (col. 6, lines 36-44; col. 7, line 41 - col. 8, line 22; wherein the sensor 30 reads presence of gas chemicals and the sensing technologies further include resistive sensing; then the reading of the sensor 30 is sent to the processor 40 to compared to the data 42 stored in the memory)
determining that the measured amount of a gas, volatile organic compound, chemical or stimuli meets or exceeds a threshold amount of a gas, volatile organic compound, chemical or stimuli associated with a level of the property (col. 7, lines 19-40; the processor 40 receives the output of the sensor 34 and compares to the metadata or data stored in the memory); and 
sending to the appliance or the handheld device a notification comprising an indication of the level of the property (col. 8, lines 23-26; col. 10, lines 62-65).

Regarding claim 5, Ashrafzadeh teaches the system of claim 1 as discussed above, wherein the chemical comprises a volatile organic compound (col. 6, lines 36-44). 

Regarding claim 6, Ashrafzadeh teaches the system of claim 1 as discussed above, wherein the stimulus comprises a chemical, a volatile organic compound, a gas, temperature, humidity, vacuum, or pressure (col. 6, lines 36-44).

Regarding claim 7, Ashrafzadeh teaches the system of claim 1 as discussed above, wherein the radio frequency tag (e.g. RF transmitter 36, fig. 2) is configured to communicate with an appliance operating system to control appliance operating systems to monitor, enhance or preserve the perishable food (col. 10, lines 46-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ashrafzadeh, in view of Espinosa (US 7,325,409 B2). 
Regarding claim 8, Ashrafzadeh teaches the system of claim 1 as discussed above, except wherein the compartment comprises a sealable vacuum compartment to vent or create and maintain a vacuum environment to preserve the perishable food or to create a predetermined vacuum level and concurrently release said vacuum level to create vacuum preservation environments inside one-way valve or seal closure containers.
Espinosa teaches an apparatus (i.e. refrigerator; col. 3, lines 41-50) for storing, preserving and dispensing perishable and degradable food, goods and materials. The apparatus comprises a storage or processing unit (i.e. compartment) where the processing unit is designed to create a partial vacuum in one-way valve (col. 2, lines 20-39). 
Ashrafzadeh by including a compartment comprising a sealable vacuum compartment as taught by Espinosa to help storing and preserving perishable foods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763